Citation Nr: 0913765	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-37 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1956 to May 
1965 and from October 1965 to May 1978.  According to the RO, 
the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In June 2006, the Board remanded the 
appellant's claim for additional development.

In March 2009, after the case had been returned to the Board, 
the appellant submitted a statement with medical evidence.  
The appellant did not waive review of the evidence by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304(c) (2008).  Nevertheless, the statement and 
evidence are duplicative of previous contentions and medical 
evidence.  Consequently, the Board finds that remand to the 
AOJ for a supplemental statement of the case is not required.  
See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran died in April 2003; the immediate cause of 
death was throat cancer.

2.  At the time of the Veteran's death, service connection 
was in effect for diabetes mellitus.  After his death, 
service connection was granted for bilateral hearing loss, 
for accrued benefits purposes.

3.  A service-connected disability was not the principal or 
contributory cause of the Veteran's death.

4.  The disease process leading to the Veteran's death is not 
attributable to his active military service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Pursuant to the Board's June 2006 remand, 
the appellant was sent a notice letter in July 2006.  The 
letter asked the appellant to provide evidence that a 
condition that contributed to the Veteran's death was caused 
by injury or disease that began during service.  In Hupp v. 
Nicholson, the United States Court of Appeals for Veterans 
Claims held that adequate notice for Dependency and Indemnity 
Compensation (DIC) claims is to include:  (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  21 Vet. App. 342, 352-53 (2007).  
Although the June 2006 letter did not list the Veteran's 
service-connected disability (diabetes mellitus), the 
appellant had actual knowledge of the disability as she 
referred to the condition in submitted statements.  
Meaningful participation in the prosecution of the claim was 
shown by the fact that the appellant submitted statements 
wherein she contended how the Veteran's death was related to 
his military service.

The Board also finds that the July 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the appellant was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the appellant to submit medical evidence, opinions, 
statements, and treatment records regarding the issue in 
question.  Although the notice was not provided until after 
the RO initially adjudicated the appellant's claim, the claim 
was properly re-adjudicated in January 2009, which followed 
the July 2006 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  Thus, further VCAA notice 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file.  
Records from multiple treatment providers identified by the 
appellant have also been obtained, including from Fort 
Leonard Wood Army Hospital, Phelps County Regional Medical 
Center, University of Missouri Hospital, and Ellis Fischel 
Cancer Center.  Significantly, the appellant has not 
otherwise alleged that there are any outstanding medical 
records probative of her claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the appellant in 
obtaining any relevant evidence.

Although a VA medical opinion was not provided in connection 
with the cause of death claim, one is not necessary to decide 
the claim.  A request for a medical opinion is warranted for 
DIC claims when there is a possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(1); 38 C.F.R. § 3.159(c); Wood v. Peake, 520 F.3d 
1345, 1347-48 (Fed. Cir. 2008).  As detailed in the analysis 
section, because no reasonable possibility exists that such 
assistance would aid the appellant in substantiating her 
claim, a remand for a request for a medical opinion is not 
required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); Wood, 520 F.3d at 1348.



II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  A surviving spouse 
of a qualifying veteran who died as a result of a service-
connected disability is entitled to receive dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.312 (2008).

In addition, certain chronic diseases, such as malignant 
tumors, may be presumed to have been incurred during service 
if the disease becomes manifest to a compensable degree 
within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, certain diseases, 
such as respiratory cancers, are presumed to be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of the disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.309(e).  
(In this context, the term "herbicide agent" is defined as 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were debilitating effects and general impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his death certificate, the Veteran died on April 
[redacted], 2003, at his home.  The immediate cause of death was 
listed as throat cancer.  No other underlying causes or 
significant conditions contributing to death were listed on 
the death certificate.

At the time of his death, the Veteran was service connected 
for diabetes mellitus.  Additionally, after his death, 
service connection was granted for bilateral hearing loss, 
for accrued benefits purposes.  

The appellant asserts that diabetes mellitus contributed to 
the Veteran's death.  However, she primarily maintains that 
the Veteran's throat cancer was the result of exposure to 
herbicide agents, including Agent Orange, during his active 
military service.  Thus, the appellant contends that service 
connection is warranted for the cause of the Veteran's death.

First, the Board will address whether a previously service-
connected disability (diabetes mellitus or bilateral hearing 
loss) was the principal or a contributory cause of the 
Veteran's death.  The Veteran developed bilateral hearing 
loss during military service.  When service connection was 
awarded for bilateral hearing loss, a noncompensable (zero 
percent) rating was assigned.  Post-service medical records 
show that the Veteran was diagnosed with diabetes mellitus by 
August 1980.  When service connection was awarded for 
diabetes mellitus, a 20 percent rating was assigned for the 
requirement of insulin and a restricted diet.

A narrative summary was produced in April 2003 at Fort 
Leonard Wood one day prior to the Veteran's death.  The 
admitting diagnosis was dehydration with hypercalcemia and 
hypokalemia.  It was noted that the Veteran had a history of 
having head and neck squamous cell carcinoma, diabetes 
mellitus, hypertension, and colon cancer in remission.  The 
Veteran's main complaint was generalized malaise with 
significant dysphagia.  Laboratory tests reflected elevated 
calcium levels and low potassium levels.  Treatment consisted 
of hydration, potassium replacement, and a PEG (percutaneous 
endoscopic gastrostomy) tube placement.  Notably, the 
Veteran's diabetes was well controlled during the five-day 
hospitalization.  There were also no significant 
complications from uncontrolled hypertension.  The final 
diagnoses on discharge were dysphagia, status-post PEG tube 
placement; resolved dehydration and electrolyte abnormality; 
probable recurrent squamous cell carcinoma of the head and 
neck; non-insulin dependent diabetes mellitus; and 
hypertension.  A history and physical report on the date of 
admission indicated that the Veteran's dehydration was 
secondary to his dysphagia and that the dysphagia was 
secondary to malignancy.

The Veteran had a long history of cancer treatment prior to 
his last hospital admission.  Records from Fort Leonard Wood 
document that colon cancer was identified in June 1998.  The 
Veteran underwent treatment for colon cancer and the disease 
went into remission.  Colon cancer was not diagnosed again 
and the treatment records do not suggest that it contributed 
to the Veteran's death.

In August 1999, the Veteran was seen for a lesion on his left 
lower lip at Fort Leonard Wood.  The lesion was identified as 
squamous cell carcinoma.  Treatment records from Fort Leonard 
Wood, Phelps County Regional Medical Center, University of 
Missouri Hospital, and Ellis Fischel Cancer Center show 
treatment for squamous cell carcinoma of the lip that 
eventually metastasized to the mandible and then to the neck.  
The Veteran underwent several operations to remove the 
incidences of cancer; however, the cancer was recurrent.

In consideration of this evidence, the principal or primary 
cause of the Veteran's death was clearly cancer-squamous 
cell carcinoma.  Although it affected the lip, mandible, and 
neck, "throat cancer" was listed as the immediate cause of 
death on the death certificate.  Throat cancer as the cause 
of death is supported by the medical records concerning 
treatment the Veteran underwent prior to his death.  The 
medical evidence does not suggest that the Veteran's 
bilateral hearing loss or diabetes mellitus contributed 
substantially or materially to the Veteran's death.  Even 
though diabetes mellitus was listed in the Veteran's medical 
history in the pertinent treatment records, there was no 
indication that the disease was in any way part of the 
disease process leading to the Veteran's death.  In fact, the 
April 2003 narrative reflected that the Veteran's diabetes 
mellitus was well controlled.  No associated symptoms were 
identified.  Additionally, the section of the death 
certificate was blank where other significant conditions that 
contributed to death could be listed.  Diabetes mellitus was 
not considered an immediate, an underlying, or a contributory 
cause of death by the medical examiner who signed the death 
certificate.  Moreover, there was no indication whatsoever 
that the Veteran's bilateral hearing loss contributed to the 
Veteran's death.  Without sufficient competent medical 
evidence that the Veteran's bilateral hearing loss or 
diabetes mellitus was the principal or a contributory cause 
of death, service connection is not warranted for the cause 
of the Veteran's death as a result of a previously service-
connected disability.

Service connection may still be warranted for the cause of 
the Veteran's death if the disease process leading to his 
death (cancer/squamous cell carcinoma) is attributable to his 
active military service.  A review of the Veteran's service 
treatment records does not reveal that the Veteran was 
treated for any form of cancer during military service.  As 
noted previously, lip cancer was not identified until 1999.  
Additionally, no malignant tumor was identified within one 
year of the Veteran's separation from service.  Thus, service 
connection for the cause of the Veteran's death is not 
warranted on a presumptive basis pertaining to chronic 
diseases.  See §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
any event, the appellant does not contend that the Veteran 
had cancer in service or shortly after service; rather, she 
believes that the Veteran developed the cancer that led to 
his death as a result of exposure to Agent Orange during the 
Vietnam War.

The Veteran's personnel records document that he served 
during the Vietnam era for a portion of his active duty 
service.  The records also document that the Veteran had duty 
in the Republic of Vietnam for part of 1967 through 1970.  
Given this information, and the absence of evidence to the 
contrary, it is presumed that the Veteran was exposed to 
herbicide agents during military service.  Thus, if the 
Veteran died as a result of a disease found to be associated 
with exposure to herbicide agents, service connection could 
be warranted for the cause of his death.

Throat cancer is not one of the diseases that are listed in 
the regulations.  Rather, respiratory cancer is listed, 
consisting of cancer of the lung, bronchus, larynx, or 
trachea.  38 C.F.R. § 3.309(e).  While the throat is 
generally taken to mean the pharynx, and not the larynx or 
trachea, even if the cancer affected part of the respiratory 
system, VA's General Counsel has issued a precedential 
opinion stating that presumptive service connection may not 
be established under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as 
being associated with herbicide exposure, if the cancer 
developed as the result of metastasis of a cancer which is 
not associated with herbicide exposure (emphasis added).  
Evidence that the cancer in question resulted from metastasis 
of a cancer not associated with herbicide exposure 
constitutes affirmative evidence to rebut the presumption of 
service connection.  VAOPGCPREC 18-97 (May 2, 1997).

The opinion from VA's general counsel applies.  Even assuming 
the medical practitioners who identified the throat as the 
location of the cancer meant to include part of the 
respiratory system as being affected by cancer, the medical 
evidence shows that the Veteran's "throat" cancer 
metastasized from a cancer which is not associated with 
herbicide exposure.  Initially the Veteran developed squamous 
cell carcinoma of the lip in 1999 as previously noted.  A 
December 2000 consultation report from the Department of 
Defense's Armed Forces Institute of Pathology reflects that 
the Veteran's previous history of squamous cell carcinoma of 
the left lower lip demonstrated a direct causation with the 
then-identified squamous cell cancer of the left 
submandibular neck.  A March 2001 record of inpatient 
treatment listed the diagnosis of metastatic squamous cell 
carcinoma to the left neck from the lower lip.  The April 
2003 history and physical from Fort Leonard Wood reflected 
that the Veteran had a history in the previous year of 
squamous cell carcinoma of the lower lip and metastasis into 
the left neck.  Similarly, an April 2003 
esophagogastroduodenoscopy report indicated that the Veteran 
had a history of squamous cell carcinoma of the lip with 
metastasis to the neck status-post mandibulectomy with 
reconstructive surgery and flap and bilateral radical neck 
dissections.  

In light of the competent medical evidence of record, the 
presumption does not aid the appellant.  The Veteran had 
throat cancer, not cancer of the respiratory system, and even 
if what was meant by "throat" cancer was somehow intended 
to include the larynx or trachea, the Veteran's throat cancer 
metastasized from squamous cell carcinoma of the lip, which 
is a cancer not associated with herbicide exposure according 
to the regulations.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a), 3.309(e); VAOPGCPREC 18-97.  There is also no 
indication that the Veteran's lip cancer was otherwise 
related to his active military service.  Consequently, 
service connection is not warranted for the cause of the 
Veteran's death based on a disability not yet service 
connected because the disease process leading to the 
Veteran's death is not attributable to his active military 
service.

A remand for a VA medical opinion is not required because no 
reasonable possibility exists that such assistance would aid 
the appellant in substantiating her claim.  The salient 
medical questions have already been answered by the competent 
medical evidence contained in the medical records that have 
been associated with the claims file.  That is, the principal 
and contributory causes of death have been identified and 
whether the Veteran's throat cancer was a principal cancer or 
metastasized cancer has been determined.  No further opinion 
is necessary to decide the claim.

The Board has considered the appellant's written contentions 
with regard to her claim on appeal.  While the Board does not 
doubt the sincerity of the appellant's belief that the 
Veteran's death was caused by a disability that was related 
to his time in service, as a lay person without the 
appropriate medical training or expertise, she is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a disability or what disease 
process caused the Veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for the cause of the Veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


